Title: From Alexander Hamilton to Richard Wylly, 9 April 1791
From: Hamilton, Alexander
To: Wylly, Richard


Treasury Department, April 9, 1791.
Sir:
The acting Paymaster General of the Treasury has reported to me the circumstances under which the certificate of the late Paymaster General, for $123, 283 70/90, mentioned in your letter of the 1st ultimo, was issued. I find that it is already passed to the credit of the State of Georgia, in the books of the Pay Office, and that it will be included in the statement of the general board of commissioners for settling the accounts of the several States with the United States. You cannot, therefore, receive that certificate in payment of subscription to the loan proposed by the act of Congress of the 4th of August, 1790.
I am, sir, &c.
A. Hamilton, Secretary of the Treasury.
Richard Wylly, Esq.
